Case: 21-60456     Document: 00516388809         Page: 1   Date Filed: 07/11/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 11, 2022
                                  No. 21-60456                       Lyle W. Cayce
                                                                          Clerk

   Rachel Harris, Guardian of Steven Jessie Harris, on behalf of Steven
   Jessie Harris,

                                                           Plaintiff—Appellee,

                                      versus

   Clay County, Mississippi; Laddie Huffman, Former Sheriff, in
   his Individual and Official Capacities; Eddie Scott, Sheriff, in his
   Individual and Official Capacities,

                                                      Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:18-CV-167


   Before Smith, Costa, and Wilson, Circuit Judges.
   Gregg Costa, Circuit Judge:
         When a defendant is found incompetent to stand trial with no
   reasonable expectation of restored competency, the state must either civilly
   commit the defendant or release him. Jackson v. Indiana, 406 U.S. 715, 738
   (1972). That simple commit-or-release rule was not followed in this case.
   Steven Harris was found incompetent to stand trial, and his civil commitment
   proceeding was dismissed. Yet Harris stayed in jail for six more years. This
Case: 21-60456        Document: 00516388809             Page: 2      Date Filed: 07/11/2022




                                         No. 21-60456


   suit challenges his years-long detention when there was no basis to hold him.
   We consider whether his jailers are entitled to qualified immunity.
                                               I
                                              A
           This case stems from a horrific crime spree in 2005. 1 Harris was
   charged with murdering his father, shooting three law enforcement officers,
   shooting into occupied vehicles, carjacking, and kidnapping. He pleaded not
   guilty in a Clay County circuit court,2 and the court ordered that he be held
   in custody without bail.
           While Harris was in custody, his counsel requested a mental
   evaluation to determine Harris’s competency to face trial. Harris had a long
   history of suffering from schizophrenia. The circuit court agreed to the
   evaluation and transferred him to a hospital. There, doctors concluded that
   there was “no substantial probability that Mr. Harris [could] be restored to
   competence to proceed legally in the foreseeable future.”
           Harris returned to jail and awaited competency proceedings. The
   court held a hearing on October 12, 2010 and agreed with the doctors that
   Harris was not competent. It therefore ordered Mississippi to pursue civil
   commitment proceedings in the chancery court. Importantly, the court also



           1
             Given the summary judgment posture, we recount the facts in the light most
   favorable to Harris. See Tolan v. Cotton, 572 U.S. 650, 657 (2014) (emphasizing that this
   basic summary judgment principle applies in qualified immunity cases).
           2
              Mississippi circuit courts hear felony criminal proceedings and civil lawsuits.
   About the Courts, STATE OF MISSISSIPPI JUDICIARY, https://courts.ms.gov/
   aboutcourts/aboutthecourts.php (last visited June 26, 2022). Chancery courts have
   jurisdiction over matters of equity, including, as relevant here, civil commitment
   proceedings. Id.




                                               2
Case: 21-60456       Document: 00516388809            Page: 3      Date Filed: 07/11/2022




                                       No. 21-60456


   ruled on Harris’s detention status:             He should be held “until the
   determination of said civil proceedings.”
          But the civil commitment case did not last long. On the same day the
   circuit court removed Harris’s criminal case from its active docket (October
   20, 2010), the chancery court dismissed the just-filed commitment
   proceeding for lack of jurisdiction. It based that dismissal on the pending
   criminal charges—yes, the charges that had just become inactive—in the
   circuit court. The circuit court apparently never caught wind of the chancery
   court’s dismissal, sending Harris into legal limbo.
          No one disputes that Harris remained in Clay County jail from that
   point forward. It is hard to explain, then, what happened next. On October
   25, 2010, Sheriff Laddie Huffman and Deputy Eddie Scott, the ones in charge
   of the jail, signed a “Diligence Declaration.” The declaration purportedly
   related to a separate indictment against Harris for assaulting a jailer while in
   custody. 3 In that declaration, they said the following: “After diligent search
   and inquiry, [we] have been unable to find the within named Steven J. Harris
   in [our] county.” It appears that they submitted the declaration to the circuit
   court—further misleading the circuit court that the civil commitment
   proceedings went according to plan.
          Fast forward to 2012. The district attorney prosecuting Harris’s case,
   Forrest Allgood, found out about the state court snafu. After putting the
   pieces together, he went to Sheriff Huffman to inquire about Harris’s
   confinement. This time Huffman acknowledged that Harris was still in jail
   but indicated that his mental health seemed to be improving. So Allgood
   submitted a Motion for Reevaluation to the circuit court, asking the court to


          3
            That indictment was filed under seal. The seal was never lifted because Harris
   was never served with the indictment.




                                             3
Case: 21-60456       Document: 00516388809            Page: 4     Date Filed: 07/11/2022




                                       No. 21-60456


   again determine whether Harris was competent to stand trial. The circuit
   court never ruled on that motion, perhaps because the case was on its inactive
   docket, and Allgood never followed up. Harris stayed in jail.
          Four more years passed with no change. That is, until a Mississippi
   news outlet started asking questions about the case. 4 At that point, Scott,
   who had been elected Sheriff, reached out to the newly elected district
   attorney to “try[] to push and get things moving” in Harris’s case. And
   then—the day before the newspaper published its article—the district
   attorney filed a motion for the chancery court to reconsider its dismissal of
   Harris’s civil commitment case.
          Things moved fast after the reconsideration motion. After holding
   that its earlier dismissal was inadvertent, the chancery court finally took up
   the civil case in June 2016. The court determined that Harris was a danger
   to himself and others, so it committed him to a medical facility. While there,
   Harris’s mental capacity was reevaluated one last time. The result was the
   same—he was not competent to stand trial and had no hope of regaining
   competence. The circuit court dismissed his criminal charges in 2017.
   Harris was released to his family soon after. He continues to receive medical
   care for his mental disorders.




          4
              See Jerry Mitchell, Man in Mississippi Jail 11 Years Without Trial, Clarion
   Ledger (May 21, 2016), https://www.clarionledger.com/story/news/2016/05/21/man-
   still-in-mississippi-jail-11-years-later/84253880/.




                                             4
Case: 21-60456         Document: 00516388809              Page: 5       Date Filed: 07/11/2022




                                          No. 21-60456


                                                B
           Harris’s mother, on his behalf, sued District Attorney Allgood,
   Sheriffs Huffman and Scott, and Clay County under Section 1983. 5 The suit
   alleges that the defendants violated Harris’s Fourteenth Amendment due
   process rights by unlawfully detaining him for years. The complaint also
   contends that, at one point, Huffman held Harris down and forced him to
   take unwanted medication. As to Clay County, Harris argued that Sheriffs
   Huffman and Scott were final policymakers, making the county liable under
   Monell. The defendants sought summary judgment; Harris responded with
   a motion for partial summary judgment.
           The district court first dismissed Allgood from the case, concluding
   he had absolute prosecutorial immunity and qualified immunity. It came out
   the other way as to Huffman and Scott. It determined that they were not
   entitled to qualified immunity on the detention claim because—taking
   Harris’s account as true—their constitutional violations were obvious. It
   denied summary judgment to Clay County too, finding that there was strong
   evidence that Huffman and Scott were final policymakers for the county.
   Next, the court addressed the forced medication claim. It granted Huffman
   qualified immunity, concluding that Harris did not prove that the sheriff’s
   actions violated clearly established law. The court did, however, let the
   medication claim proceed against Clay County as municipal liability claims
   do not require plaintiffs to prove a violation of clearly established law.
           So after summary judgment, the following claims remain: the
   detention claim against Huffman, Scott, and Clay County; the forced




           5
             Harris also brought claims against the state court judges, but those claims are not
   part of this appeal.




                                                5
Case: 21-60456      Document: 00516388809            Page: 6    Date Filed: 07/11/2022




                                      No. 21-60456


   medication claim against Clay County alone. Huffman, Scott, and Clay
   County appeal.
                                           II
          Before we address the merits, we must clear the jurisdictional thicket.
   Harris contends we cannot hear any of the defendants’ appeals at this
   interlocutory stage. That is right for some but not all defendants.
          For this court to have interlocutory jurisdiction, the district court’s
   decision as to each defendant must qualify as a collateral order. See Swint v.
   Chambers Cnty. Comm’n., 514 U.S. 35, 42 (1995). A collateral order is one
   that is “conclusive, that resolve[s] important questions separate from the
   merits, and that [is] effectively unreviewable on appeal from the final
   judgment in the underlying action.” Id.
          The answer is straightforward for the decision denying summary
   judgment to Huffman and Scott in their individual capacities. An officer’s
   qualified immunity is “an immunity from suit rather than a mere defense to
   liability,” and “it is effectively lost if a case is erroneously permitted to go to
   trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The district court’s
   denial of summary judgment—based on its determination that the officers
   were not entitled to qualified immunity—therefore qualifies as a collateral
   order. See id.
          That conclusion is not altered by Harris’s argument that we lack
   jurisdiction because the district court’s denial turned on a genuine dispute of
   material fact. True, this court does not have jurisdiction to decide the
   genuineness of factual disputes. Cole v. Carson, 935 F.3d 444, 452 (5th Cir.
   2019) (en banc). But we can determine whether those factual disputes,
   viewed in the light most favorable to the plaintiff, are “material to the
   application of qualified immunity.” Samples v. Vadzemnieks, 900 F.3d 655,
   660 (5th Cir. 2018). And we limit our jurisdiction to just that—whether,




                                           6
Case: 21-60456      Document: 00516388809          Page: 7    Date Filed: 07/11/2022




                                    No. 21-60456


   viewing factual disputes in the light most favorable to Harris, Huffman and
   Scott violated clearly established law.
          Harris is correct, however, that we lack jurisdiction over the ruling
   keeping Clay County in the case. Unlike the sheriffs, municipalities do not
   enjoy immunity. Owen v. City of Independence, 445 U.S. 622, 638 (1980). The
   argument that a municipality does not have a policy or custom that violates
   federal law is merely a defense to liability that, like most other defenses, can
   be reviewed after final judgment. Burge v. Parish of St. Tammany, 187 F.3d
   452, 476 (5th Cir. 1999). We thus have repeatedly refused to treat summary
   judgment denials involving municipalities or officers sued in their official
   capacities as appealable collateral orders. See Poole v. City of Shreveport, 13
   F.4th 420, 423 n.3 (5th Cir. 2021); Trent v. Wade, 776 F.3d 368, 388–89 (5th
   Cir. 2015); Kinney v. Weaver, 367 F.3d 337, 347 n.10 (5th Cir. 2004) (en banc).
          Nor do we have pendent party jurisdiction over Clay County.
   Defendants assume that if Clay County’s liability is “inextricably
   intertwined” with that of the individual officers, that provides “support [for]
   pendent appellate jurisdiction.” But this court has never permitted—and
   has indeed rejected—pendent party (as opposed to pendent claim)
   interlocutory jurisdiction. See Johnson v. Bowe, 856 F. App’x 487, 491 n.5
   (5th Cir. 2021) (“[T]he discretion to exercise pendent interlocutory
   appellate jurisdiction does not include pendent party interlocutory appellate
   jurisdiction . . . .”); Zarnow v. City of Wichita Falls, 500 F.3d 401, 407 (5th
   Cir. 2007) (refusing to recognize “so strange an animal as pendent party
   interlocutory appellate jurisdiction” (citation omitted)); Burge, 187 F.3d at
   477–78 (no pendent party jurisdiction over municipality’s appeal). Other
   circuits do sometimes exercise pendent party jurisdiction over orders
   involving municipalities when individuals with qualified immunity also




                                             7
Case: 21-60456         Document: 00516388809               Page: 8      Date Filed: 07/11/2022




                                          No. 21-60456


   appeal, 6 but we do not. Bryan Lammon, Municipal Piggybacking in Qualified-
   Immunity Appeals, 126 Pa. St. L. Rev. 123, 141 (2021) (“[T]he Fifth
   Circuit [] appears to have rejected [municipal piggybacking]. . . . I could not
   find any Fifth Circuit decisions to the contrary.”).
           Often the practical difference in these approaches will be negligible.
   If, for example, we rule in an interlocutory appeal of a defendant with
   qualified immunity that there is no underlying constitutional violation, then
   it should be perfunctory on remand for the district court to enter an order
   applying that ruling to the benefit of a municipality. See McKee v. City of
   Rockwall, 877 F.2d 409, 413 (5th Cir. 1989) (“[T]he municipality will usually
   be able to reap in district court the benefits of a successful appeal by the city’s
   individual co-defendants.”).              But our rule against pendent party
   interlocutory jurisdiction has a greater impact in this case: It means we
   cannot consider the forced medication claim that survived only against Clay
   County.      And, of course, it means that we do not have interlocutory
   jurisdiction to decide whether any constitutional violation for detaining
   Harris is attributable to the county.
           We thus dismiss Clay County’s appeal and proceed to the merits of
   the individuals’ appeal.
                                                III
           The remaining merits issue is whether Huffman and Scott are entitled
   to qualified immunity for jailing Harris for six years after courts had found
   him incompetent and dismissed the commitment case. We decide that
   question de novo, accepting Harris’s version of the facts and drawing


           6
             See, e.g., Taffe v. Wengert, 775 F. App’x 459, 462 n.2 (11th Cir. 2019); Novoselsky
   v. Brown, 822 F.3d 342, 357 (7th Cir. 2016); Clubside, Inc. v. Valentin, 468 F.3d 144, 161 (2d
   Cir. 2006) (Sotomayor, J.); Huskey v. City of San Jose, 204 F.3d 893, 905 (9th Cir. 2000).




                                                 8
Case: 21-60456      Document: 00516388809          Page: 9   Date Filed: 07/11/2022




                                    No. 21-60456


   inferences in his favor. Kinney, 367 F.3d at 347–49. The first qualified
   immunity question is whether the evidence allows a jury to find that the
   defendants violated Harris’s due process rights. See Ashcroft v. al-Kidd, 563
   U.S. 731, 735 (2011).      The second is whether that right is “clearly
   established.” Id. An official’s conduct violates a clearly established right
   when the “contours of the right [are] sufficiently clear that a reasonable
   official would understand that what he is doing violates that right.” Anderson
   v. Creighton, 483 U.S. 635, 640 (1987). That clearly established right,
   however, cannot be defined “at too high a level of generality.” City of
   Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021). It must be “‘particularized’ to the
   facts of the case” establishing the right. White v. Pauly, 137 S. Ct. 548, 552
   (2017) (quoting Anderson, 483 U.S. at 640).
                                         A
          The Fourteenth Amendment prohibits a state from confining a
   criminal defendant “solely on account of his incapacity to proceed to trial”
   for more than “the reasonable period of time necessary to determine whether
   there is substantial probability that he will attain that capacity in the
   foreseeable future.” Jackson, 406 U.S. at 738. If there is no real probability
   that defendant will become competent, the state must institute civil
   commitment proceedings—to gauge the dangerousness of the defendant—
   or release him. Id.
          Harris’s prolonged detention violated Jackson. The circuit court held
   that he was incompetent and would not regain competency.               Almost
   immediately after that, the chancery court dismissed the civil commitment
   proceeding. Without a chance at his competency being restored or a pending
   civil proceeding that could result in his commitment based on dangerousness,
   Harris was entitled to go free. Yet he remained in jail for six years. This




                                         9
Case: 21-60456      Document: 00516388809             Page: 10     Date Filed: 07/11/2022




                                       No. 21-60456


   violated the commit-or-release rule that the Supreme Court recognized a half
   century ago. See id.
          The sheriffs do not push back much against the notion that the
   Constitution required Harris’s release. 7 They instead mostly argue that they
   are not responsible for any constitutional violation. Any fault, they contend,
   lies with the courts or prosecutor.
          Courts, including ours, have rejected jailers’ just-following-orders
   defenses in cases with much briefer unlawful detentions. See Jones v. Jackson,
   203 F.3d 875 (5th Cir. 2000). Even when a detention was “pursuant to a
   valid court order,” we held that detaining a defendant for nine months
   without bringing him before a judge offended his due process rights. See id.
   at 880–81. A recent case similarly held that “prolonged detention”—96
   days—“without the benefit of a court appearance violate[d] the detainee’s
   Fourteenth Amendment right to due process.” Jauch v. Choctaw Cty., 874
   F.3d 425, 436 (5th Cir. 2017).           Other circuits have come to similar
   conclusions when defendants were detained at length without being brought
   in front of a judge. See Hayes v. Faulkner Cty., 388 F.3d 669, 675 (8th Cir.
   2004) (38-day detention); Armstrong v. Squadrito, 152 F.3d 564, 567, 573–76
   (7th Cir. 1998) (57 days); Oviatt v. Pearce, 954 F.2d 1470, 1474–77 (9th Cir.
   1992) (114 days).
          Harris did not see a judge from October 2010 to June 2016. During
   those more than 2,000 days, the circuit court never set a hearing. And no
   case was pending in chancery court. In fact, judges had reason to believe that



          7
              We reject the sheriffs’ argument that the state’s commencement of the
   proceedings in 2010 was enough to satisfy the Supreme Court’s command. Jackson would
   have no meaning if states could start commitment proceedings, terminate them, and then
   jail defendants indefinitely.




                                            10
Case: 21-60456        Document: 00516388809               Page: 11        Date Filed: 07/11/2022




                                           No. 21-60456


   Harris was no longer detained. A few days after Harris should have been
   released, Huffman and Scott signed the declaration testifying that Harris was
   not in the jail (this in a relatively small county with approximately 20,000
   citizens and roughly 100 inmates at a given time). That lie allows a factfinder
   to infer that Huffman and Scott were covering something up—that they
   knew there was no longer any basis to hold Harris. 8 See Reeves v. Sanderson
   Plumbing Prods., Inc., 530 U.S. 133, 147 (2000) (discussing the “general
   principle of evidence law that the factfinder is entitled to consider a party’s
   dishonesty about a material fact as ‘affirmative evidence of guilt’” (quoting
   Wright v. West, 505 U.S. 277, 296 (1992)). Thus, the length of time Harris
   was held without a pending hearing—substantial as it was—is not the only
   basis for tying the sheriffs to the due process violation.
           Indeed, this is not a case about jailers’ following court orders that
   turned out to be unconstitutional. These sheriffs held Harris in violation of
   a court order that followed Jackson’s commit-or-release rule. After its
   competency ruling, the circuit court ordered that Harris “shall remain in
   custody until the determination of said civil proceedings.” Until that point,
   not longer. That meant that once the chancery court ended the civil
   commitment proceedings—and remember it soon did—Harris should have
   been released. This case is thus an easier one than the cases cited above in
   which jailers should have pieced together the need to release the defendant
   based on the passage of time without court action. Here, the court’s order




           8
            Other holes in the sheriffs’ story might also lead a jury to conclude that they knew
   it was unlawful to continue holding Harris on the initial charges. For example, Sheriff
   Huffman told DA Allgood in 2012 that Harris was still in jail, contradicting his declaration.
   And while the sheriffs claim the prison assault capias was their basis for holding Harris, that
   could not be the case because the indictment was never served on Harris (and thus there
   was never a trial date or any other court hearing relating to that case).




                                                 11
Case: 21-60456        Document: 00516388809               Page: 12        Date Filed: 07/11/2022




                                           No. 21-60456


   informed the jailers what due process required. Holding Harris for six more
   years violated the court’s instruction.
           The sheriffs ignore that commit-or-release order and instead argue
   that they were detaining Harris “pursuant” to a different to court order. The
   order they refer to is the initial order to detain Harris issued after his bond
   hearing in April 2006. It cannot be that the initial detention order in a case
   overrides subsequent release orders and allows jailers to indefinitely hold
   defendants without consequence. As we said long ago of another sheriff’s
   defense to a prolonged detention claim—he argued that his ignorance of a
   court’s ordering the defendant’s release excused him from liability—if that
   were the law then “nine months could easily be nine years, and those nine
   years, ninety-nine years, and still as a matter of law no redress would follow.”
   Whirl v. Kern, 407 F.2d 781, 792 (5th Cir. 1968).
           Taking the evidence in Harris’s favor, Huffman and Scott violated his
   due process right by detaining him for six years in violation of the commit-or-
   release rule and the circuit court’s order enforcing that rule.
                                                 B
           We now turn to whether this constitutional violation was clearly
   established. The district court determined that there was “at least some
   question” whether the cited authority was “sufficiently on point” to meet
   the clearly established prong, mistakenly believing that a key precedent was
   not temporally relevant. 9 It therefore relied on Hope v. Pelzer to conclude that




           9
              The district court thought that Jauch was not relevant to the clearly established
   question because it was decided in 2017. But what matters is not when Jauch issued but
   when the events took place that it held violated clearly established law. See, e.g., Joseph on
   behalf of Est. of Joseph v. Bartlett, 981 F.3d 319, 341–42 (5th Cir. 2020). The Jauch detention
   occurred in 2012, by which time the law was already clearly established that a sheriff could




                                                 12
Case: 21-60456       Document: 00516388809             Page: 13       Date Filed: 07/11/2022




                                        No. 21-60456


   the sheriffs’ actions were an “obvious” constitutional violation. 536 U.S.
   730 (2002); see also Taylor v. Riojas, 141 S. Ct. 52 (2020) (reversing grant of
   qualified immunity because the violation was obvious).
           Resort to obviousness is unnecessary. Binding precedent at the time
   of the sheriffs’ conduct clearly established their due process violation.
           We start with the entrenched commit-or-release rule:                         An
   incompetent defendant, who has no reasonable expectation of restored
   competency, must be civilly committed or released. Jackson, 406 U.S. at 738.
   There is no wiggle room in that principle. Its line is as bright as they come.
   It is also clear as day that Harris’s detention after the October 2010 dismissal
   of his civil proceeding violated Jackson’s rule.
           The only question, then, is whether it was clearly established that the
   sheriffs could be liable for this violation of Harris’s clearly established due
   process right. We recently held that it has been established for decades that
   a sheriff can be liable for the unlawful detention of an inmate. Jauch, 874
   F.3d at 431 (citing Jones, 203 F.3d at 880–81). That law recognizes that jailers
   can be liable when “prolonged detention without the benefit of a court
   appearance violates the detainee’s Fourteenth Amendment right to due
   process.” Jauch, 874 F.3d at 436 (citing Jones, 203 F.3d at 880–81). That
   principle later defeated a sheriff’s qualified immunity defense in Jauch. Id.
           Given the material similarities between this case and Jauch, that
   principle defeats qualified immunity for these sheriffs too. Both Jauch and
   Harris were pretrial detainees, yet to plead guilty or have a trial. Id. at 428.
   Both spent an indefinite period of time in jail. Id. For Jauch, months; for
   Harris, years. And during their prolonged detentions, neither Jauch nor


   be responsible for an unlawful detention. 874 F.3d at 436. The source of that notice is a
   2000 decision from this court. Id. (citing Jones, 203 F.3d at 880–81).




                                              13
Case: 21-60456     Document: 00516388809            Page: 14   Date Filed: 07/11/2022




                                     No. 21-60456


   Harris had access to the courts. Harris, for his part, did not even have a court
   date on the calendar. Judged by these metrics, it would seem that the
   constitutional violation here is even more severe than the one in Jauch.
          And a sheriff’s responsibility for the unlawful detention of an inmate
   long predates Jauch and Jones. We held decades earlier that a jailer’s
   authority to detain is “terminated by the actions of a court of competent
   jurisdiction.” Whirl, 407 F.2d at 791. Whirl thus held that when, as here, a
   court’s decision to end an inmate’s detention “has become a matter of public
   record,” the sheriff is at fault for keeping him in custody. Id. at 792
   (explaining that “[t]he responsibility for a failure of communication between
   the courts and the jailhouse” falls on the jailer).
          The sheriffs, however, contend that our precedent did not put them
   on notice, pointing to two differences between Jauch and this case. First,
   they argue that unlike Jauch, Harris was brought before a judge at the
   beginning of his case. It was at that hearing that the court denied bond for
   Harris, which they claim was sufficient process under Jauch. But the case
   Jauch relied on for the clearly established right against “prolonged
   detention” without court access shows that it is not limited to defendants
   who never had an initial appearance. Jones had a hearing during which some
   charges were dismissed (police had arrested the wrong person) before his
   nine-month detention that violated due process. Jones, 203 F.3d at 878.
          The second Jauch distinction the sheriffs point to actually shows that
   notice of unlawfulness is much stronger in this case. Jauch was indefinitely
   detained pursuant to a court policy, while Harris was not. In other words,
   the Jauch sheriff did have a just-following-orders defense. Yet that excuse
   did not allow him to defeat qualified immunity. 874 F.3d at 436–37. If a
   sheriff who complies with a court’s policies can be liable for holding an
   inmate in violation of due process, then it necessarily follows that a sheriff




                                          14
Case: 21-60456        Document: 00516388809                Page: 15        Date Filed: 07/11/2022




                                           No. 21-60456


   who violates a court order can be liable for a due process violation that results
   from that defiance. Cf. Whirl, 407 F.2d at 791 (recognizing that unlike
   “errors in a [facially-valid] warrant,” which are subject to the control of the
   courts, sheriffs are responsible for holding a prisoner “in jail without a court
   order or written mittimus”). 10
           Huffman and Scott thus had greater notice that their conduct violated
   the prisoner’s due process rights than did the Jauch sheriff. The unlawful
   detention here was years longer than the detentions in Jauch and Jones. It
   violated a court order. 11 On top of all that is the sheriffs’ lie that Harris was
   no longer in the jail, evidence that they knew Harris was being held
   unlawfully. Consequently, the sheriffs’ liability for violating the commit-or-
   release rule is clearly established. See Jauch, 874 F.3d at 436 (reasoning that
   the sheriff was not entitled to qualified immunity because his “claim to
   qualified immunity [was] less compelling” than was the claim of the Jones
   defendants); see also Dyer v. Houston, 964 F.3d 374, 384–85 (5th Cir. 2020)
   (denying qualified immunity because the case arguably presented a “clearer
   case of deliberate indifference” than an earlier case denying qualified
   immunity); Timpa v. Dillard, 20 F.4th 1020, 1036 (5th Cir. 2021) (denying
   qualified immunity because the officer’s use of excessive force was more
   severe than in earlier cases denying qualified immunity). As the law has long
   recognized, “[i]gnorance and alibis by a jailer should not vitiate the rights of
   a man entitled to his freedom.” Whirl, 407 F.2d at 792.



           10
              Even if there were some logic to the sheriffs’ position that compliance with a
   court policy in Jauch made that a stronger rather than weaker case for liability, it again bears
   noting that there was no such policy in Jones. See 203 F.3d at 878.
           11 Under Mississippi state law, it “shall be the duty of every sheriff to keep a record,

   to be called the ‘Jail docket,’ in which he shall note . . . on what authority [and] how long
   the prisoner was so imprisoned.” Miss. Code Ann. § 19-25-63.




                                                 15
Case: 21-60456   Document: 00516388809        Page: 16   Date Filed: 07/11/2022




                               No. 21-60456


                                   ***
         We DISMISS Clay County’s appeal for lack of jurisdiction and
   AFFIRM the district court’s denial of summary judgment as to Huffman
   and Scott.




                                    16